Motion by defendant for leave to appeal to the Court of Appeals granted. [See ante, p. 23, p. 857 and p. 940.] The court certifies that the following questions of law have arisen which in its opinion ought to be reviewed by the Court of Appeals: 1. Is there evidence in the record to sustain the finding that the contract set forth in Question No. 1 as certified for the plaintiff, was entered into? 2. If there is evidence in the record to sustain such a finding, is the contract legal and enforceable? Present — Hill, P, J., Crapser, Bliss and Heffeman, JJ.